                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JOHN D. HUNTER,                                      Case No. 19-cv-00847-JST
                                                         Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE RE
                                                v.                                           DISMISSAL
                                   9

                                  10    S. ODOM,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Now pending before the Court is Defendant’s motion to dismiss. ECF No. 34. On

                                  14   October 19, 2020, the Court granted Plaintiff an extension of time to December 3, 2020, to file his

                                  15   opposition. ECF No. 36. On October 30, 2020, this order was returned to the Court as

                                  16   undeliverable because Plaintiff is no longer in custody. ECF No. 37. Since that time, the Court

                                  17   has received no communication from Plaintiff regarding his address or any other aspect of this

                                  18   case.

                                  19           Civil Local Rule 3-11 provides as follows:

                                  20                  (a) Duty to Notify. An attorney or a party proceeding pro se whose
                                                      address changes while an action is pending must promptly file with
                                  21                  the Court and serve upon all opposing parties a Notice of Change of
                                                      Address specifying the new address.
                                  22
                                                      (b) Dismissal Due to Failure. The Court may, without prejudice,
                                  23                  dismiss a complaint or strike an answer when:
                                  24
                                                                (1) Mail directed to the attorney or pro se party by the Court
                                  25                            has been returned to the Court as not deliverable; and

                                  26                            (2) The Court fails to receive within 60 days of this return a
                                                                written communication from the attorney or pro se party
                                  27                            indicating a current address.

                                  28   Civ. L.R. 3-11.
                                   1          In light of the foregoing, Plaintiff John Hunter is ORDERED TO SHOW CAUSE why this

                                   2   case should not be dismissed without prejudice. A written response is due June 4, 2021. If no

                                   3   response is received, the Court will dismiss the complaint.

                                   4          IT IS SO ORDERED.

                                   5   Dated: May 10, 2021
                                                                                       ______________________________________
                                   6
                                                                                                     JON S. TIGAR
                                   7                                                           United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
